DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/12/2022 has been entered. 

Status of Claims
Claim 1 has been amended. No new claim has been added. Claims 1-6 are pending. Claims 1-6 are examined herein.

Response to Arguments
Applicant's Remarks/Arguments and Amendments to the Claims both filed 10/12/2022 have been fully considered. It is noted that claim 1 has been amended to recite “valves operably connected to the each of the conduits and arranged to supply separated carbon dioxide at ambient temperature individually and directly from the separator to each of the at least two adsorbers.”
Applicants argue that the cited reference Sircar et al. (US 4,770,676) fails to teach or suggest each and every limitation of independent claim 1, especially the feature of “valves operably connected to the each of the conduits and arranged to supply separated carbon dioxide at ambient temperature individually and directly from the separator to each of the at least two adsorbers.”
Applicants argue that: Sircar fails to disclose all features of the claim as Sircar teaches the use of a hot purge step, in which the purge gas is supplied at 250°-900°F, and a cold purge step, in which the purge gas is supplied at 40°-120° F. Sircar requires the flushing gas to pass through one of a heater or a cooler to modify the temperature of the flushing gas. Thus, Sircar fails to disclose a system comprising valves operably connected to the each of the conduits "to supply separated carbon dioxide at ambient temperature individually and directly from the separator to each of the at least two adsorbers" as claimed. Based on the above findings, claim 1 is not obvious over Sircar. Thus, Sircar fails to disclose a system comprising valves operably connected to the each of the conduits “to supply separated carbon dioxide at ambient temperature individually and directly from the separator to each of the at least two adsorbers” as claimed. Remark, pages 3-4. 
In response, the applicants’ arguments direct the amended claim limitation which is a new issue. Therefore, the arguments are considered moot. 
Upon further consideration and search, a modified/new ground(s) of 35 U.S.C. §103(a) rejections to claims 1-6 are presented in the instant Office action in view of the previously found reference Sircar et al. (US 4,770,676), and a newly found reference 




MODIFIED REJECTIONS
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sircar et al. (US 4,770,676, hereinafter “Sircar”), in view of Markovs et al. (US 5,089,034, hereinafter “Markovs”).
In regard to claim 1, Sircar discloses an apparatus and process for recovering high purity methane and carbon dioxide from landfill gas (i.e., a biogas) (Abstract), wherein the landfill gas comprises about 30-70% methane and 70-30% CO2 and hydrocarbon impurities, chlorinated hydrocarbons and water as impurities (col. 4, lines 1-10).   
Sircar discloses the apparatus (i.e., a biogas purification system) comprises (Fig. 1 and its description in cols. 3-6):
(i) two thermal swing adsorption (TSA) columns comprising adsorbent (21, 22, Fig. 1) (i.e., at least two adsorber units);
(ii) multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1) comprising adsorbent that separate methane from CO2 (col. 5, line 45 thru col. 6, line 19) (a separator configured and arranged to separate biomethane from carbon dioxide) operably connected to each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers) by conduits (28, 30, 85, Fig. 1) configured to supply carbon dioxide to each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers).  The effluent CO2 from column A, or column B, or column C, or claim D may be directly used for regeneration of TSA section through conduits (30, 85, Fig. 1) (col. 6, lines 20-31); and
(iii) valves (24, 25, Fig. 1) operably connected to the each of the conduits and arranged to supply carbon dioxide individually and directly to each of the two thermal swing adsorption (TSA) columns (i.e., the at least two adsorbers). 
For recordation purposes, it is noted herein that the limitation “at ambient temperature” is interpreted as “a temperature range of 15-25 [Symbol font/0xB0]C” since a temperature range of 15-25 [Symbol font/0xB0]C is considered to be a conventional conception about the ambient temperature.
Sircar discloses the conduits (28, 30, 85, Fig. 1) operably connect between (1) each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers) and (2) multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1), wherein the conduits are configured to supply carbon dioxide from the PSA columns(s) to two thermal swing adsorption (TSA) (i.e., the at least two adsorbers). 
Regarding the limitation of “supply separated carbon dioxide at ambient temperature to each of the at least two adsorbers;” and “valves operably connected to the each of the conduits and arranged to supply separated carbon dioxide”, Sircar discloses that: The hot gas used for regeneration is part of the pure CO2 separated from the CH4 in the PSA section [emphasis added] of FIG. 1. The hot regeneration gas is supplied to the TSA section by line 28 through then opened valve 24 and discharged with desorbed products from column 21 into line 19 via open valve 17. At the end of the assigned heating period the bed in column 21 is cooled (d) by cold gas supplied through line 28 and passed through the bed via open valves 24 and 17 into discharge line 19. At the termination of the cooling period, valve 17 is closed and column 21 is brought back to adsorption pressure by admission of compressed cleaned gas from companion column 22 or using part of the CO2 product gas from the PSA section [emphasis added] (col. 4, lines 46-59). The teachings of Sircar explicitly discloses the feature of “supply separated carbon dioxide at ambient temperature to each of the at least two adsorbers;” and “valves operably connected to the each of the conduits and arranged to supply separated carbon dioxide”, wherein the separated CO2 are obtained from the multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1).
Regarding the feature of “supply carbon dioxide at ambient temperature to each of the at least two adsorbers;” and “valves operably connected to the each of the conduits and arranged to supply carbon dioxide at ambient temperature”, Sircar discloses the TSA section, as such, is operated in conventional manner, the following sequence of steps being employed comprising (c) thermal regeneration of the adsorbent at elevated temperature in the column at ambient pressure and (d) cooling the regenerated adsorbent in the column (col. 3, lines 42-52). During the (c) thermal regeneration step, a hot gas at a temperature range of 250-900 [Symbol font/0xB0]F (121-482 [Symbol font/0xB0]C) is provided through the conduit 28, Fig. 1. via valve (24, 25, Fig. 1).  During the (d) cooling the regenerated adsorbent step, a cooled gas at a temperature range of 40-120 [Symbol font/0xB0]F (4.4 - 49 [Symbol font/0xB0]C) is provided through the conduit 28, Fig. 1. via valve (24, 25, Fig. 1). (col. 5, lines 27-45). Since the cooled gas at a temperature range of 40-120 [Symbol font/0xB0]F (4.4 - 49 [Symbol font/0xB0]C) is provided through the conduit 28, Fig. 1. via valve (24, 25, Fig. 1), and the claimed ambient temperature range of 15-25 [Symbol font/0xB0]C is encompassed by the temperature range of 40-120 [Symbol font/0xB0]F (4.4 - 49 [Symbol font/0xB0]C) taught by Sircar, the ambient temperature range recited in claim 1 is considered prima facie obvious. See MPEP 2144.05.
But Sircar does not explicitly disclose the feature of apparatus supplying separated carbon dioxide individually and directly from the separator to each of the at least two adsorbers.
Markovs discloses a system and a process for purification of natural gas by removing water and carbon dioxide (col. 1, lines 5-11). Since methane constitute up to 96 mol% of natural gas as evidenced by Florida Power and Light Company (Natural gas spec sheet, 2004, prepared by Florida Power and Light Company, see page 5), the natural gas taught by Markovs meets “biogas” recited in claimed invention. The purification system comprises (please refers to Figure 1, cols. 13-15): (i) adsorbent beds (i.e., an adsorber unit) (#100, #101, #103 and #104 in Figure 1) comprising zeolite material (i.e., a sorbent material) (column 13, lines 28-56); (ii) a conduit (#20, #21, and #22, Figure 1) for flushing the adsorbent beds (#104 and #101 in Figure 1) with a flushing gas (#22 and #24 in Figure 1) separated from a separator (#106, Figure 1) directly transported to the adsorbent bed (#104, Figure 1) (column 14, lines 26-41); and (iii) a conduct for introducing and contacting a natural gas feed stream (#10 in Figure 1) with the flushed sorbent (column 13, lines 28-56). As set forth above, Markovs discloses the feature of apparatus supplying separated product gas directly from the separator to the adsorbers.
It is noted that both the products of Sircar and Markovs direct a system and a process for purification of methane (natural gas) by removing carbon dioxide.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus for recovering high purity methane of Sircar, in view of Markovs, to provide the feature of apparatus supplying separated carbon dioxide individually and directly from the separator to each of the at least two adsorbers, because the feature of apparatus supplying separated product gas directly from the separator to the adsorbers is a known, effective feature in designing a system for purification of methane (natural gas) by removing carbon dioxide as taught by Markovs (Figure 1; cols. 13-15).

In regard to claim 2, Sircar discloses each of the two thermal swing adsorption (TSA) columns (i.e., the at least two adsorber units) are operably connected to the multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1) comprising adsorbent that separate methane from CO2 (col. 5, line 45 thru col. 6, line 19) (i.e., a separator) by conduits (29, 40, Fig. 1) configured to supply land fill gas (biogas) from each adsorber unit to the separator (col. 5, line 45-67).

In regard to claim 3, Sircar discloses each of the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers further) comprise a purge valve (17, 19, Fig. 1).

In regard to claim 4, Sircar discloses a land fill gas (LFG) (i.e., biogas) is supplied to the two thermal swing adsorption (TSA) (i.e., the at least two adsorbers further) through conduits (10, 14, Fig. 1) thereby supplying the land fill gas (LFG) (i.e., biogas) to each thermal swing adsorption (TSA) unit (col. 4, lines 1-17).

In regard to claim 5, Sircar discloses multiple pressure swing adsorption (PSA) columns (A, B, C, D, Fig. 1) comprising adsorbent that separate methane from CO2 (col. 5, line 45 thru col. 6, line 19) (a separator configured and arranged to separate biomethane from carbon dioxide).

In regard to claim 6, Sircar discloses the apparatus in Fig. 1 further comprises a biogas compression system (11, Fig. 1) and one or more compressors (50, Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772